  Case 2:18-cv-04740-SJF-ARL Document 47 Filed 07/29/19 Page 1 of 1 PageID #: 397
                                                                                            Ciiristopher S. Del Bove, Esq.| Associate
                                                                                                  103 Eisenhower Parkway, Suite 400
                                                                   LL(
           Callahan&Fusco                                         Aitorncx’s ;it I/a\v
                                                                                                       Roseland, New .lersey 07068
                                                                                                    877-618-9770| F: 973-618-9772
                       103 FdSENIIOWER PARKWAY; SUITE 400                                              cdelbove@caliahan jusco.com
                   ROSELAND i NIAV JliRSEY |07068 j 877-6l<S-9770

Roseland. N.l | New York. NY|BulTalo. N'T | Pliiladelphia. PA | Fi. Laudcixlale. FL I Tampa. FL
                                                       July 29, 2019


 VIA ECF ONLY


 Honorable Arlene R. Lindsay, U.S.M.J
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Centra! Islip, New York 11722

          Re:      Sgt. Jameson Warren v. Castella Imports, ct al.
                   Civil Action No.:          2:18-cv-04740-SJF-ARL
                   Our File No.:              STS-003


 Dear Judge Lindsay:

         As you are aware, we represent the Defendants in the above-referenced matter. Please
 accept this correspondence as Defendants’ adjournment request as to Plaintiffs pending Motion to
 Compel the Production of Outstanding Discovery [ECF No. 43].

        Plaintiff has filed an eighteen-page discovery motion seeking to compel the production of
                                                                                                                       5?

 outstanding discovery and/or “appropriate relief, inclusive of striking Defendants’ answer.
 Defendants require additional time to respond to Plaintiffs application because Plaintiffs
 application is in excess of Your Honor’s three page maximum

          Defendants respectfully request an additional three (3) days to oppose Plaintiffs application.
 We thank Your Honor for her continued courtesies.



                                                       Respectfully submitted,



                                                       CHRISTOPHER S. DEL BOVE
 CDB/rt




                                                                                                                    callahanfusco.com
